Citation Nr: 0928354	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-39 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to special monthly compensation for a surviving 
spouse based on the need for regular aid and attendance or by 
reason of being housebound. 


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 
1972, and from September 1969 to July 1974.  The appellant is 
the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Board remanded this case in April 2009 to 
accommodate the appellant's request for a Travel Board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the appellant withdrew a request for a 
Travel Board hearing scheduled for February 12, 2009.  On 
February 11, 2009, she contacted the RO indicating that she 
was too ill to travel for her Travel Board hearing, and 
requested that another hearing be rescheduled.  In April 
2009, the Board remanded this case to accommodate the 
appellant's request for a Travel Board hearing.

The appellant cancelled her Travel Board hearing scheduled 
for June 3, 2009 one day prior to the hearing, due to a 
reported illness.  A June 2009 statement from the appellant's 
treating physician indicates that the appellant was ill on 
the day of her hearing.  

The Board again finds good cause to return this case to the 
RO to schedule the appellant for a Travel Board hearing.  
38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704

If it is not possible for the appellant to attend the next 
scheduled hearing, the appellant may wish to notify the VA as 
soon as possible and submit a written detailed statement to 
the Board, which will be reviewed by the Veterans Law Judge 
assigned to the case, to avoid needless delay in this case.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the appellant withdraws her 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

